The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 [fig 11], drawn to claims 1-20, in the reply filed on 04/22/2022 is acknowledged.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 10-12, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klekotka (US 6,898,558) in view of Tedeschi et al (US 2017/0365531).
Regarding claim 1:
	Klekotka teaches a plasma processing chamber (100) [fig 1 & col 3, lines 13-24], comprising: a chamber wall (sidewall of 110) surrounding a processing region (process space, 115), the chamber wall (sidewall of 110) comprising an opening there through (opening housing 190) [fig 1 & col 3, lines 13-24]; a sensor module (190) in the opening of the chamber wall (opening housing 190) [fig 1 & col 4, lines 35-47]; a chamber lid (upper assembly, 120) over the chamber wall (sidewall of 110), the chamber lid (120) above the processing region (115) [fig 1 & col 3, lines 13-24]; a chamber floor (floor of 110) beneath the chamber wall (sidewall of 110), the chamber floor (floor of 110) below the processing region (115) [fig 1 & col 3, lines 13-24]; and a support pedestal (substrate holder, 130) in the processing region (115), the support pedestal (130) below the chamber lid (120) and above the chamber floor (floor of 110), and the support pedestal (130) surrounded by the chamber wall (sidewall of 110) [fig 1 & col 3, lines 13-24]. 
	Klekotka does not specifically disclose the sensor module is a capacitive sensor module.
	Tedeschi teaches a capacitive sensor module (capacitive micro sensors, 210) [fig 4 & 0058].
	It would have been obvious to one skilled in the art before the effective filing date to modify the sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 2:
	Klekotka does not specifically disclose the capacitive sensor module further comprises a thermal sensor. 
	Tedeschi teaches the capacitive sensor module further comprises a thermal sensor (temperature sensor, 520) [0078].
It would have been obvious to one skilled in the art before the effective filing date to modify the sensor module of Klekotka to further comprise a thermal sensor, as in Tedeschi, to monitor a temperature of one or more components of the chamber [Tedeschi – 0078].
Regarding claim 3:
Klekotka teaches the sensor module (190) comprises a sensor (190 disposed in sidewall of 110) proximate the processing region (115), and comprises a sensor (190 disposed in 130) distal from the processing region (115) [fig 1 & col 3, lines 13-24 and col 4, lines 35-47].
Klekotka does not specifically disclose the sensor module comprises a capacitive sensor and a thermal sensor.
Tedeschi teaches sensor module comprises a capacitive sensor (capacitive micro sensors, 210) and a thermal sensor (temperature sensor, 520) [fig 4 & 0058, 0078].
It would have been obvious to one skilled in the art before the effective filing date to modify any one of the sensors of the sensor module of Klekotka to be a capacitive sensor or a thermal sensor, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157] and to monitor a temperature of a desired component of the chamber [Tedeschi – 0078].
Regarding claim 4:
	Klekotka teaches the chamber lid (upper assembly, 120) comprises a second sensor module (190) [fig 1 & col 4, lines 35-47].
	Klekotka does not specifically disclose the second sensor module is a second capacitive sensor module.
	Tedeschi teaches a second capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the second sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 7:
	Klekotka teaches the support pedestal (130) comprises a ring structure (baffle plate, 137) surrounding a substrate support region (see fig 1), the ring structure (137) comprising an opening there through (opening housing 190), and wherein the plasma processing chamber comprises a third sensor module (190) in the opening of the ring structure (see fig 1) [fig 1 & col 4, lines 35-47]. 
Klekotka does not specifically disclose the third sensor module is a third capacitive sensor module.
	Tedeschi teaches a third capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the third sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 10:
	Klekotka teaches the support pedestal (130) comprises a ring structure (baffle plate, 137) surrounding a substrate support region (see fig 1), the ring structure (137) comprising an opening there through (opening housing 190), and wherein the plasma processing chamber comprises a second sensor module (190) in the opening of the ring structure (see fig 1) [fig 1 & col 4, lines 35-47]. 
Klekotka does not specifically disclose the second sensor module is a second capacitive sensor module.
	Tedeschi teaches a second capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the second sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 11:
	Klekotka teaches a plasma processing chamber (100) [fig 1 & col 3, lines 13-24], comprising: a chamber wall (sidewall of 110) surrounding a processing region (process space, 115) [fig 1 & col 3, lines 13-24]; a chamber lid (upper assembly, 120) over the chamber wall (sidewall of 110), the chamber lid (120) above the processing region (115), wherein the chamber lid (120) comprises a sensor module (190) [fig 1 & col 3, lines 13-24 and col 4, lines 35-47]; a chamber floor (floor of 110) beneath the chamber wall (sidewall of 110), the chamber floor (floor of 110) below the processing region (115) [fig 1 & col 3, lines 13-24]; and a support pedestal (substrate holder, 130) in the processing region (115), the support pedestal (130) below the chamber lid (120) and above the chamber floor (floor of 110), and the support pedestal (130) surrounded by the chamber wall (sidewall of 110) [fig 1 & col 3, lines 13-24]. 
	Klekotka does not specifically disclose the sensor module is a capacitive sensor module.
	Tedeschi teaches a capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 12:
	Klekotka does not specifically disclose the capacitive sensor module further comprises a thermal sensor. 
	Tedeschi teaches the capacitive sensor module further comprises a thermal sensor (temperature sensor, 520) [0078].
It would have been obvious to one skilled in the art before the effective filing date to modify the sensor module of Klekotka to further comprise a thermal sensor, as in Tedeschi, to monitor a temperature of one or more components of the chamber [Tedeschi – 0078].
Regarding claim 15:
	Klekotka teaches the support pedestal (130) comprises a ring structure (baffle plate, 137) surrounding a substrate support region (see fig 1), the ring structure (137) comprising an opening there through (opening housing 190), and wherein the plasma processing chamber comprises a second sensor module (190) in the opening of the ring structure (see fig 1) [fig 1 & col 4, lines 35-47]. 
Klekotka does not specifically disclose the second sensor module is a second capacitive sensor module.
	Tedeschi teaches a second capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the second sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 19:
	Klekotka teaches a plasma processing chamber (100) [fig 1 & col 3, lines 13-24], comprising: a chamber wall (sidewall of 110) surrounding a processing region (process space, 115) [fig 1 & col 3, lines 13-24]; a chamber lid (upper assembly, 120) over the chamber wall (sidewall of 110), the chamber lid (120) above the processing region (115) [fig 1 & col 3, lines 13-24]; a chamber floor (floor of 110) beneath the chamber wall (sidewall of 110), the chamber floor (floor of 110) below the processing region (115) [fig 1 & col 3, lines 13-24]; a support pedestal (substrate holder, 130) in the processing region (115), the support pedestal (130) below the chamber lid (120) and above the chamber floor (floor of 110), and the support pedestal (130) surrounded by the chamber wall (sidewall of 110) [fig 1 & col 3, lines 13-24], wherein the support pedestal 130) comprises a ring structure (baffle plate, 137) surrounding a substrate support region (see fig 1), the ring structure (137) comprising an opening there through opening housing 190) [fig 1 & col 4, lines 35-47]; and a sensor module (190) in the opening of the ring structure (see fig 1) [fig 1 & col 4, lines 35-47].
	Klekotka does not specifically disclose the sensor module is a capacitive sensor module.
	Tedeschi teaches a capacitive sensor module (capacitive micro sensors, 210) [fig 4 & 0058].
	It would have been obvious to one skilled in the art before the effective filing date to modify the sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 20:
	Klekotka does not specifically disclose the capacitive sensor module further comprises a thermal sensor. 
	Tedeschi teaches the capacitive sensor module further comprises a thermal sensor (temperature sensor, 520) [0078].
It would have been obvious to one skilled in the art before the effective filing date to modify the sensor module of Klekotka to further comprise a thermal sensor, as in Tedeschi, to monitor a temperature of one or more components of the chamber [Tedeschi – 0078].
Claim(s) 5-6, 8-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klekotka (US 6,898,558) in view of Tedeschi et al (US 2017/0365531) as applied to claims 1-4, 7, 10-12, 15, and 19-20 above, and further in view of Wong et al (US 2016/0048111).
The limitations of claims 1-4, 7, 10-12, 15, and 19-20 have been set forth above.
Regarding claim 5:
	Modified Klekotka teaches the plasma processing chamber comprises a third capacitive sensor module (capacitive micro sensor, 210) within or adjacent to the evacuation port (may be mounted on, in, or in proximity to 414) [Tedeschi – fig 4 & 0061].
	Modified Klekotka does not specifically teach the chamber floor comprises an evacuation port.
	Wong teaches the chamber floor (floor, 106) comprises an evacuation port (port feeding 132) [fig 1 & 0022].
	It would have been obvious to one skilled in the at before the effective filing date to modify the evacuation port of modified Klekotka to be located in the chamber floor, as in Wong, because such is a suitable location for the evacuation port [Wong – 0022]. Furthermore, it has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].
Regarding claim 6:
	Klekotka teaches the support pedestal (130) comprises a ring structure (baffle plate, 137) surrounding a substrate support region (see fig 1), the ring structure (137) comprising an opening there through (opening housing 190), and wherein the plasma processing chamber comprises a fourth sensor module (190) in the opening of the ring structure (see fig 1) [fig 1 & col 4, lines 35-47]. 
Klekotka does not specifically disclose the fourth sensor module is a fourth capacitive sensor module.
	Tedeschi teaches a fourth capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the fourth sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 8:
	Modified Klekotka teaches the plasma processing chamber comprises a second capacitive sensor module (capacitive micro sensor, 210) within or adjacent to the evacuation port (may be mounted on, in, or in proximity to 414) [Tedeschi – fig 4 & 0061].
	Modified Klekotka does not specifically teach the chamber floor comprises an evacuation port.
	Wong teaches the chamber floor (floor, 106) comprises an evacuation port (port feeding 132) [fig 1 & 0022].
	It would have been obvious to one skilled in the at before the effective filing date to modify the evacuation port of modified Klekotka to be located in the chamber floor, as in Wong, because such is a suitable location for the evacuation port [Wong – 0022]. Furthermore, it has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].
Regarding claim 9:
	Klekotka teaches the support pedestal (130) comprises a ring structure (baffle plate, 137) surrounding a substrate support region (see fig 1), the ring structure (137) comprising an opening there through (opening housing 190), and wherein the plasma processing chamber comprises a third sensor module (190) in the opening of the ring structure (see fig 1) [fig 1 & col 4, lines 35-47]. 
Klekotka does not specifically disclose the third sensor module is a third capacitive sensor module.
	Tedeschi teaches a third capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the third sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Regarding claim 13:
	Modified Klekotka teaches the plasma processing chamber comprises a second capacitive sensor module (capacitive micro sensor, 210) within or adjacent to the evacuation port (may be mounted on, in, or in proximity to 414) [Tedeschi – fig 4 & 0061].
	Modified Klekotka does not specifically teach the chamber floor comprises an evacuation port.
	Wong teaches the chamber floor (floor, 106) comprises an evacuation port (port feeding 132) [fig 1 & 0022].
	It would have been obvious to one skilled in the at before the effective filing date to modify the evacuation port of modified Klekotka to be located in the chamber floor, as in Wong, because such is a suitable location for the evacuation port [Wong – 0022]. Furthermore, it has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].
Regarding claim 14:
	Klekotka teaches the support pedestal (130) comprises a ring structure (baffle plate, 137) surrounding a substrate support region (see fig 1), the ring structure (137) comprising an opening there through (opening housing 190), and wherein the plasma processing chamber comprises a third sensor module (190) in the opening of the ring structure (see fig 1) [fig 1 & col 4, lines 35-47]. 
Klekotka does not specifically disclose the third sensor module is a third capacitive sensor module.
	Tedeschi teaches a third capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the third sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klekotka (US 6,898,558) in view of Wong et al (US 2016/0048111) and Tedeschi et al (US 2017/0365531).
Regarding claim 16:
	Klekotka teaches a plasma processing chamber (100) [fig 1 & col 3, lines 13-24], comprising: a chamber wall (sidewall of 110) surrounding a processing region (process space, 115) [fig 1 & col 4, lines 35-47]; a chamber lid (upper assembly, 120) over the chamber wall (sidewall of 110), the chamber lid (120) above the processing region (115) [fig 1 & col 3, lines 13-24]; a chamber floor (floor of 110) beneath the chamber wall (sidewall of 110), the chamber floor (floor of 110) below the processing region (115) [fig 1 & col 3, lines 13-24]; and a support pedestal (substrate holder, 130) in the processing region (115), the support pedestal (130) below the chamber lid (120) and above the chamber floor (floor of 110), and the support pedestal (130) surrounded by the chamber wall (sidewall of 110) [fig 1 & col 3, lines 13-24]. 
Klekotka does not specifically teach the chamber floor comprises an evacuation port.
	Wong teaches the chamber floor (floor, 106) comprises an evacuation port (port feeding 132) [fig 1 & 0022].
	It would have been obvious to one skilled in the at before the effective filing date to modify the evacuation port of Klekotka to be located in the chamber floor, as in Wong, because such is a suitable location for the evacuation port [Wong – 0022]. Furthermore, it has been held that mere rearrangement of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].
Klekotka modified by Wong does not specifically teach a capacitive sensor module within or adjacent to the evacuation port.
	Tedeschi teaches a capacitive sensor module (capacitive micro sensor, 210) within or adjacent to the evacuation port (may be mounted on, in, or in proximity to 414) [fig 4 & 0061].
	It would have been obvious to one skilled in the art before the effective filing date to modify the evacuation port of modified Klekotka with a capacitive sensor module within or adjacent thereto, as in Tedeschi, to achieve the desired process measurement and control in order to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0061, 0157].
Regarding claim 17:
	Modified Klekotka does not specifically disclose the capacitive sensor module further comprises a thermal sensor. 
	Tedeschi teaches the capacitive sensor module further comprises a thermal sensor (temperature sensor, 520) [0078].
It would have been obvious to one skilled in the art before the effective filing date to modify the sensor module of modified Klekotka to further comprise a thermal sensor, as in Tedeschi, to monitor a temperature of one or more components of the chamber [Tedeschi – 0078].
Regarding claim 18:
	Klekotka teaches the support pedestal (130) comprises a ring structure (baffle plate, 137) surrounding a substrate support region (see fig 1), the ring structure (137) comprising an opening there through (opening housing 190), and wherein the plasma processing chamber comprises a second sensor module (190) in the opening of the ring structure (see fig 1) [fig 1 & col 4, lines 35-47]. 
Klekotka does not specifically disclose the second sensor module is a second capacitive sensor module.
	Tedeschi teaches a second capacitive sensor module (capacitive micro sensors, 210, may be mounted on portions other than the chamber wall) [fig 4 & 0059].
	It would have been obvious to one skilled in the art before the effective filing date to modify the second sensor module of Klekotka to be a capacitive sensor module, as in Tedeschi, to provide a fast, inexpensive, and easy way to identify and eliminate a source of particle contamination [Tedeschi – 0157].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Loewenhardt et al (US 6,356,097), Tedeschi et al (US 9,725,302), Anaokar et al (US 2004/0011379), Mahoney et al (US 2005/0034811), Booth et al (US 2011/0128017) teach a sensor module [fig 2A, 4, 9, 1, and 3B, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718